Citation Nr: 0942098	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to the service-
connected disability of degenerative disc disease of lumbar 
spine with status post laminectomy at L4-L5.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1976 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This issue was remanded by the Board in 
December 2007 for additional development.  

In the Veteran's VA Form 9, dated in May 2005, he requested a 
hearing before a Veterans Law Judge. In correspondence dated 
in June 2006, the Veteran's representative stated that the 
Veteran was not available for a hearing.  The Board considers 
the Veteran's hearing request to be withdrawn.  38 C.F.R. § 
20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this issue in December 2007 and requested 
a VA Compensation and Pension Examination.  An Addendum to a 
VA examination dated in February 2008 refers to a January 10, 
2008, VA Compensation and Pension Examination.  A copy of 
this examination is not associated with the claims file.  

Unfortunately, another remand is required in this case.  
Although the Board recognizes the additional delay this will 
cause to the final disposition of the appeal, it is necessary 
to ensure that there is a complete record upon which to 
decide the appellant's claim so that he is afforded every 
possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	Please obtain a copy of the January 10, 
2008, VA Compensation and Pension 
Examination and associate it with the 
claims file.  

2.	If the January 10, 2008, examination 
cannot be located, the Veteran should be 
scheduled for another VA examination with 
the appropriate medical specialist to 
clarify whether the Veteran has been 
diagnosed with peripheral neuropathy of 
the lower extremities and if so, whether 
it is related to his service-connected 
disability of degenerative disc disease of 
lumbar spine with status post laminectomy 
at L4-L5.

3.	Thereafter, the Veteran's claim of 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities as secondary to the service- 
connected disability of degenerative disc 
disease of lumbar spine with status post 
laminectomy at L4-L5 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


